DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-3 in the reply filed on 10/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/22.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: units in claim 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims in which both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112, second paragraph.  This type of claim is indefinite because it fails to positively recite the boundaries sought for protection.  The metes and bounds of the claim cannot be determined because it is unclear as to which category of subject matter is sought for protection, i.e., the method or the apparatus.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2009/099679 to Sandoval, supplied by applicant.
	Sandoval teaches
1. A method for operating a facility for handling articles (Figs. 1, 6), the facility comprising:
one system for transporting the articles, which comprises at least one mobile support and a motorization, coupled to the mobile support to displace the latter along a transport path (Fig. 1, paragraphs 20, 21: "conveyor (16)" and "injection molders (14)");
a control unit linked to the motorization and programmed to drive the latter according to a predetermined speed setpoint that is proportional to a rate of transport of the articles obtained by the facility (paragraph 22, such a speed instruction necessarily forms part of the operational commands supplied by the controller (22) to ensure the operation of the installation and in particular of the conveyor (16));
wherein the method comprises:
detecting an incident likely to affect the operation of the facility (paragraph 24, 25);
calculating, by the control unit, a reduction of the rate of production, induced by the incident (paragraph 25);
applying the reduction to the speed setpoint (paragraphs 26, 43).

Claim(s) 1,3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2014/0224617 to Kalkhoff, supplied by applicant.
Kalkhoff teaches 
1. A method for operating a facility for handling articles (Fig. 2, paragraph 37), the facility comprising:
one system for transporting the articles, which comprises at least one mobile support and a motorization, coupled to the mobile support to displace the latter along a transport path (Fig. 2, paragraph 37, conveyor belts 210, 220);
a control unit linked to the motorization and programmed to drive the latter according to a predetermined speed setpoint that is proportional to a rate of transport of the articles obtained by the facility (paragraph 14, 17, 38, adjustment unit; paragaph 14: "the stocking density, preferably in addition to the conveying rate, is used as the initial parameter for an adjustment or control of the speed of the conveyor belt"; par. 16, 17, 25, 26);
wherein the method comprises:
detecting an incident likely to affect the operation of the facility (paragraph 15: "jam on the conveyor belt");
calculating, by the control unit, a reduction of the rate of production, induced by the incident; and applying the reduction to the speed setpoint (paragraph 17, 18).
3. The method for operating, as claimed in claim 1, a facility in which the transport system is a transfer unit equipped with a linear conveyor which extends from an entry point to an exit point (Fig. 2), and sensors each capable of detecting a build-up of the article on the conveyor (Figs. 2, 3, paragraphs 17, 24, 38, 39, image recording units detection of jam), the method comprising:
detecting a build-up of articles on the conveyor (paragraph 42);
determining a reduction of the speed to be applied to the motorization by a rate proportional to the detected build-up level (paragraph 12, 14, 16 : the speed is continuously modified; paragraph 26, 42: "The speed of the horizontal belt can be reduced according to the eggs counted in excess. The degree of this reduction can be adjusted continuously through an adjustment factor."); and 
applying the reduction of the speed to the motorization (paragraph 17, 18, 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkhoff, supplied by applicant, above, and further in view of U.S. Pub. No. 2014/0200696 to Batrin, supplied by applicant.
Kalkhoff teaches
2. The method for operating, as claimed in claim 1, a facility for handling containers wherein the system for transporting the containers is a labeling unit comprising a carousel provided with a plurality of processing stations, and several peripheral labeling devices (paragraph 21, 28, grading machine or processing unit), the method further comprising:
detecting an unavailability of at least one labeling device (paragraph 21: defined implicitly in relation to the difference between the nominal processing speed and the current processing speed detected which may be zero in the case of the stopping of the processing device);
reducing the speed setpoint applied to the labeling unit by a rate equal to the rate of unavailability of the labeling devices (paragraphs 21, 28, 42, 44);
Kalkhoff fails to teach shunting the unavailable labeling device or devices; and controlling the labeling of all of the containers by means of the operational labeling devices.

Batrin teaches production line comprising processing devices and a conveyor, shunting the unavailable device or devices, and controlling the processing of all of the items by means of the operational devices (Fig. 1, paragraph 18, 20, 34, 35).
Kalkhoff and Batrin are analogous art because they are from the same field of endeavor or similar problem solving area, production systems.  
Since Batrin teaches a production system that enables determining the control variables for each machine so as to optimize the production line, optimize the amount of finished goods produced per unit time, optimize the efficiency of the production line, minimize the amount of “down time” for machines in the production line, minimize the mean time between failures (MBTF) of the production line, and other measures of production line quality (paragraph 8), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of production system as taught by Batrin to improve the production system of Kalkhoff for the predictable results of enabling determining the control variables for each machine so as to optimize the production line, optimize the amount of finished goods produced per unit time, optimize the efficiency of the production line, minimize the amount of “down time” for machines in the production line, minimize the mean time between failures (MBTF) of the production line, and other measures of production line quality (paragraph 8).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896